Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: 

The prior art of record does not teach or suggest at least “counter and bit-shift circuitry to provide a succession of processing stages each comprising a count operation stage and a corresponding bit-shift stage, each processing stage operating with respect to a set of contiguous n-bit groups of bit positions, where n is 1 for a first processing stage and n doubles from one processing stage in the succession of processing stages to a next processing stage in the succession of processing stages; each count operation stage being configured to generate, for a first set of alternate instances of the n-bit groups of bit positions, count values indicating a respective number of bits of a predetermined bit value in a mask data word; and each bit-shift stage being configured to generate a bit-shifted data word by bit-shifting bits of a data word to be processed, for a second set of alternate instances of the n-bit groups of bit positions complementary to the first set, by respective numbers of bit positions dependent upon the count values generated by the respective count operation stage, in which the bit-shifted data word for one bit-shift stage in the succession of processing stages is used as the data word to be processed by the next bit-shift stage in the succession of processing stages;” as in claims 1 and 12;
“first and second apparatus each comprising counter and bit-shift circuitry to provide a succession of processing stages each comprising a count operation stage 
 “counter circuitry configured to count, for each bit position, n, in a mask data word, the number of instances, m, of a predetermined bit value in all bit positions of the mask data word less significant than the bit position n; bit setting circuitry to set a bit at a bit position n in an intermediate data word to be equal to a bit at a bit position m in an input data word; and output circuitry configured to generate an output data word as a logical combination of the intermediate data word and the mask data word;” as in claims 10 and 13

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Caldwell can be reached on (571 )272-3702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182